

115 HR 4199 IH: Pharmaceutical Stewardship Act of 2017
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4199IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Ms. Slaughter introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Attorney General to establish a national pharmaceutical stewardship program to
			 facilitate the collection and disposal of prescription medications.
	
 1.Short titleThis Act may be cited as the Pharmaceutical Stewardship Act of 2017. 2.National pharmaceutical stewardship program (a)In generalThe Attorney General, acting through the Administrator of the Drug Enforcement Administration, shall establish and implement a national pharmaceutical stewardship program to facilitate the collection and disposal of prescription medications at the locations at which such prescription medications are dispensed.
			(b)Annual fees
 (1)In generalThe Attorney General may assess, collect, and use, without further appropriation, annual fees from producers of prescription medications to pay the administrative costs of carrying out this section.
 (2)Amount of feesThe Attorney General shall allocate the amount of fees under this subsection among the producers of prescription medications in a manner that provides for a fair and reasonable allocation of the costs of carrying out this section across such producers.
				